On Application to File Petition for Second Rehearing
By the Court,
McCarran, J.:
Since the rendition and filing of the opinion of this court on rehearing in the above-entitled case, an application has been made by appellant to be permitted to file a petition for second rehearing, and we are confronted with the question as to whether appellant is entitled to file such petition as a matter of right.
In the case of Trench v. Strong, 4 Nev. 87, this court held that it would be a mischievous practice .to sanction the filing of a second petition for rehearing, and that the same should not be permitted except to correct a palpable error and grievous wrong.
*104Counsel for the appellant urges, in view of the fact that its first petition for rehearing was granted and that an opinion was written and filed by this court on that petition for rehearing, that therefore it should be permitted to file a second petition for rehearing based on the opinion of this court.
In the case of Brandon v. West, 29 Nev. 141, this court forcibly asserted the rule that a second application for the rehearing of a cause by the same party, after his petition for rehearing has been denied, will not be entertained. If there is reason for this rule where a petition has been denied, and, in our judgment, the reason is abundant, then, as we view it, there is equal, if not more, reason for the rule applying where a first petition for rehearing has been granted and all the matters , therein set up have been considered by the court.
As asserted by this court in the case of Brandon v. West, supra, the court undoubtedly has the right to correct clerical mistakes or some error apparent on the record, such as might occur by inadvertence, oversight, or mistake; but such is not the case here, nor is it within the contention of appellant.
The granting of a petition for a second rehearing not based upon clerical mistake or apparent, palpable, injurious error is so liable to open the door to interminable proceedings that the rule asserted by this court in Brandon v. West, supra, should not be relaxed or modified.
Supporting the rule asserted by this court in the case of Brandon v. West, supra, are the more recent cases cited in 1913 Annotations of Cyc., page 294, to wit: Laathe v. Thomas, 233 Ill. 430, 84 N. E. 481; Lavert v. Berthelot, 127 La. 1004, 54 South. 329; Nelson v. Hunter, 145 N. C. 334, 59 S. E. 116.
In the case of Marion Light and Heating Co. v. Vermillion, 100 N. E. 100, the Appellate Court of Indiana, in a matter quite analogous to that presented here, held that where there was no statute or rule of practice *105or rule of court authorizing the same party in the same case to file more than one petition for rehearing; the overruling of the first petition for a rehearing exhausted the appellant’s remedy in that court.
We are referred to the case of Roth et al. v. Murray, 141 S. W. 515. This case, however, cannot, as we view it, be" considered as supporting the contention of appellant herein. The second motion for rehearing in that case was based upon errors in matters decided in the second opinion which were different from those decided in the first opinion. The reason, as well as the matter presented there, was such as differentiate that case from the matter at bar.
The petition will not be entertained. •